DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 4 is cancelled. Claims 1-3 and 5-20 are presently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, there is insufficient antecedent basis for the limitation “the draw indication system of claim 14” in the claim, rendering the claim indefinite. For the purposes of this Office action, the claim will be interpreted as if it depended on claim 16. Claims 18-20 are indefinite by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-3, 10 and 16 are rejected under 35 U.S.C. 103 as being obvious over Ampolini (US 9,854,841) in view of Kerdemelidis (US 2016/0338407).

Regarding claims 1, 10 and 16, Ampolini discloses an electronic smoking article having a cartridge body (abstract) having six separated status indicators located on its surface that are wired for communication with a control body and battery (column 28, lines 28-44, figure 4, reference numeral 580). The status indicators are light emitting elements located on the outer visible surface of the article (column 28, lines 45-67), and are therefore considered to meet the claim limitation of illuminating indicators. The lights are controlled by a microprocessor and associated circuitry (column 29, lines 1-20) to indicate the duration of a puff (column 28, lines 45-67) or a consumer’s draw on the article (column 8, lines 5-55). Ampolini does not explicitly disclose the status indicators being activated in a sequence.
Kerdemelidis teaches a programmable vaporizer device that lights a series of lights in sequence depending on the length of an inhalation through the vape device to provide a notification to a user [0093].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the indicators of Ampolini with the sequence of Tucker. One would have been motivated to do so since Kerdemelidis teaches a vape device that provides a notification to a user of inhalation length by lighting a series of lights in sequence.

Regarding claim 2, Ampolini discloses that the indicators are mounted in openings of the main body structure (figure 4).

Regarding claim 3, Ampolini discloses that a user draws on a mouthpiece of the device through which aerosol flows (column 26, lines 1-25, figure 4, reference numeral 518).

Claims 5-8, 10-12 and 16-19 are rejected under 35 U.S.C. 103 as being obvious over Ampolini (US 9,854,841) in view of Kerdemelidis (US 2016/0338407) as applied to claims 1, 10 and 16 above, and further in view of Tucker (US 2019/0200674).

Regarding claims 5 and 11, modified Ampolini teaches all the claim limitations as set forth above. Modified Ampolini does not explicitly teach illuminating a second indicator for a predetermined time period.
Tucker teaches an e-vaping device having control circuitry that detects a threshold amount of air flow in the e-vaping device [0146] and emits a first instance of light [0147]. Following a first period of elapsed time, the first light is deactivated [0151] and a second light is activated [0152]. However, if the airflow drops below a threshold value, the period of elapsed time may be considered to have ended and the light source correspondingly deactivated [0149]. Tucker additionally teaches that this method allows light having a particular property to be emitted [0022].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the number of lights of modified Ampolini with the elapsed time periods of Tucker. One would have been motivated to do so since Tucker teaches ceasing to emit light when airflow drops below a threshold value.

Regarding claims 6 and 12, modified Ampolini teaches all the claim limitations as set forth above. Tucker additionally teaches that a further additional instance of light is emitted following the end 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further additional instance of light and the thresholds of Tucker. One would have been motivated to do so since Tucker teaches an e-vaping device having a light source that deactivates upon reaching certain thresholds.

Regarding claims 7 and 13, modified Ampolini teaches all the claim limitations as set forth above. Modified Ampolini does not explicitly teach a third predetermined time period subsequent to the further additional instance of light.
However, it would have been obvious to one of ordinary skill in the art to modify the control circuity to add a fourth time period to the three time periods taught by Tucker. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 8, modified Ampolini teaches all the claim limitations as set forth above. Tucker additionally teaches that each vaping lasts a maximum of about 10 seconds [0131], indicating that the time thresholds for vaporization would be less than 10 seconds since a user would finish a complete vaping inhalation during that time period. Modified Ampolini does not explicitly teach the length of the elapsed time period being between 0.001 seconds and 60 minutes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed ranges to fall within the claimed ranges. One would have been motivated to do so since Tucker teaches that 10 seconds is the maximum time for a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 17, modified Ampolini teaches all the claim limitations as set forth above. Modified Ampolini does not explicitly teach (a) the further additional instance of light having a predetermined elapsed time threshold or being deactivated if the airflow falls below a threshold value and (b) a predetermined time period subsequent to the further additional instance of light.
Regarding (a), Tucker additionally teaches that the control circuitry detects a threshold amount of air flow in the e-vaping device [0146] and emits a first instance of light [0147]. Following a first period of elapsed time, the first light is deactivated [0151] and a second light is activated [0152]. However, if the airflow drops below a threshold value, the period of elapsed time may be considered to have ended and the light source correspondingly deactivated [0149]. A further additional instance of light is emitted following the end of the additional instance of light [0152]. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine further additional instance of light and the thresholds of modified Ampolini. One would have been motivated to do so since Tucker teaches an e-vaping device having a light source that deactivates upon reaching certain thresholds.
In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 18, modified Ampolini all the claim limitations as set forth above. Tucker additionally teaches that each vaping lasts a maximum of about 10 seconds [0131], indicating that the time thresholds for vaporization would be less than 10 seconds since a user would finish a complete vaping inhalation during that time period. Modified Ampolini does not explicitly teach the threshold of the elapsed time period being between 0.001 seconds and 1 second for the first 3 time periods and between 0.001 seconds and 5 seconds for the fourth elapsed time period.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed ranges to fall within the claimed ranges. One would have been motivated to do so since Tucker discloses that 10 seconds is the maximum time for a vape. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 19, modified Ampolini teaches all the claim limitations as set forth above. Tucker additionally teaches that the information in each emitted light may be conveyed a different color temperature or color of each emitted light [0098]. Modified Ampolini does not explicitly teach each LED having a different color.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the status indicators of modified Ampolini with the different colors of Tucker. One would have been motivated to do so since Tucker teaches that information can be conveyed by lights of different colors.

Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ampolini (US 9,854,841) in view of Tucker (US 2019/0200674) as applied to claims 7 and 13 above, and further in view of Braunshteyn (US 2007/0074734).

Regarding claim 9, modified Ampolini teaches all the claim limitations as set forth above. Ampolini additionally discloses that the status indicators may simulate the lighted end of a cigarette (column 29, lines 1-20). Modified Ampolini does not explicitly teach prior lights remaining illuminated until a drag is finished.
Braunshteyn teaches a smokeless lighter that accommodates a smokable article (abstract) having a puff detector circuit with a light that is energized when a puff begins and extinguished when the airflow stops to simulate the operation the burning end of a cigarette [0028].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the status indicators of modified Ampolini with energizing and extinguishing of Braunshteyn. One would have been motivated to do so since Ampolini discloses that 

Regarding claim 14, modified Ampolini teaches all the claim limitations as set forth above. Ampolini additionally discloses that the status indicators may simulate the lighted end of a cigarette (column 29, lines 1-20). Modified Ampolini does not explicitly teach prior lights remaining illuminated until a drag is finished.
Braunshteyn teaches a smokeless lighter that accommodates a smokable article (abstract) having a puff detector circuit with a light that is energized when a puff begins and extinguished when the airflow stops to simulate the operation the burning end of a cigarette [0028].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the status indicators of modified Ampolini with energizing and extinguishing of Braunshteyn. One would have been motivated to do so since Ampolini discloses that the status indicators simulate the lighted end of a cigarette and Braunshteyn teaches a light that is energized and extinguished to simulate the burning of a cigarette.

Regarding claim 15, modified Ampolini teaches all the claim limitations as set forth above. Tucker additionally teaches that each vaping lasts a maximum of about 10 seconds [0131], indicating that the time thresholds for vaporization would be less than 10 seconds since a user would finish a complete vaping inhalation during that time period. Modified Ampolini does not explicitly teach the threshold of the elapsed time period being between 0.001 seconds and 1 second for the first 3 time periods and between 0.001 seconds and 5 seconds for the fourth elapsed time period.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed ranges to fall within the claimed ranges. One In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ampolini (US 9,854,841) in view of Tucker (US 2019/0200674) as applied to claim 17 above, and further in view of Bowen (US 2019/0295170).

Regarding claim 20, modified Ampolini teaches all the claim limitations as set forth above. Modified Ampolini does not explicitly teach the LED’s being arranged in a V shape.
Bowen teaches an electronic cigarette having LED’s arranged in an X shape to provide an entertainment mode [0069] that provides a user with games or light displays [0008]. It is evident that an X shape is made of two V shapes that are mirror images of each other.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the status indicators of modified Ampolini with the V shapes of Bowen. One would have been motivated to do so since Bowen teaches an electronic cigarette that provides a user with games or light displays. Rearrangement of parts where both arrangements are  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). In this case, while claim 16 does not explicitly require the body of claim 10, it does require a device having the same physical features of claim 10. This implies that the device has some form of structure, which is considered to be equivalent to the body claimed in claim 10.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered and are persuasive. The rejection of 4/21/2021 is overcome. However, applicant’s arguments do not address the new grounds of rejection as set forth above. While Tucker is relied upon for details of the lengths of light activation, Kerdemelidis is relied upon to teach the sequence of lighting a series of “lights.” The plural form indicates that multiple lights are present. Because this amendment was not necessitated by applicant’s amendment to the claims or a reference first provided on an information disclosure statement with fee, this Office action is non final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747